UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7091



SAMMIE LAMONT MCCOLLOUGH,

                                           Petitioner - Appellant,

          versus


TERRY O’BRIEN, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-cv-00712-jct)


Submitted:   December 13, 2007         Decided:     December 19, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sammie Lamont McCollough, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sammie Lamont McCollough, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See McCollough v. O’Brien, No. 7:06-cv-00712-

jct (W.D. Va. July 10, 2007).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      The district court mistakenly referred to this action as one
proceeding under 28 U.S.C. § 2254 (2000) in its final order. We
conclude this was a clerical error, as the court properly referred
to the action as one pursuant to 28 U.S.C. § 2241 in its memorandum
opinion.

                                  - 2 -